Per Curiam:

This is a divorce case. James Harold Cox (the husband) appeals the trial judge’s failure to find Mary Margaret Landers Cox (the wife) guilty of adultery and consequent failure to bar her from alimony.
There is conflicting testimony as to whether the wife committed adultery. The wife denied the conduct alleged by other witnesses, and the trial court found the evidence of adultery insufficient. Although we have jurisdiction in divorce cases to find facts based on our own view of the evidence, we are not required to disregard the findings of the trial judge who saw and heard the witnesses and was in a better position than we are to evaluate their testimony. Cartee v. Cartee, 295 S. C. 103, 366 S. E. (2d) 269 (Ct. App. 1988).
With this principle in mind, however, we have reviewed carefully the record before us and concur with the findings of the trial judge.
For this reason, the appealed order is affirmed.
Affirmed.